Citation Nr: 1101474	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07- 23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine with sciatica prior to 
January 6, 2010. 

2.  Entitlement to an initial rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with sciatica as of 
January 6, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1983 to October 1986, from September 1987 to September 
1990, and from September 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which granted service connection for the 
Veteran's lumbar spine disability and assigned an initial 10 
percent evaluation.  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Seattle, Washington in March 2010 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

During the pendency of this appeal, by rating decision in 
September 2009, the Veteran's initial lumbar spine disability 
rating was increased to 20 percent, effective as of the date that 
service connection was established.  Subsequently, by rating 
decision in August 2010, a 40 percent evaluation was established, 
effective as of January 6, 2010.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim for 
an original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id. Thus, the 
issue remains in appellate status, configured as a staged rating 
as shown on the cover page above.
This appeal was subject to a prior remand by the Board in April 
2010 to ensure compliance with due process requirements, 
primarily to include obtaining potentially outstanding VA 
treatment records.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  Prior to January 6, 2010, the Veteran's lumbar spine 
disability was primarily manifested by constant pain and 
stiffness, subjective complaints of shooting pain, and forward 
flexion of greater than 31 degrees.  

2.  As of January 6, 2010, the Veteran's lumbar spine disability 
was primarily manifested by complaints equivalent to those 
discussed above, with decreased range of motion manifested by 
forward flexion of 30 degrees, without ankylosis of the 
thoracolumbar spine or the spine in its entirety.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for degenerative arthritis of the lumbar spine with sciatica are 
not met prior to January 6, 2010.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2010).

2.  The criteria for an initial rating in excess of 40 percent 
for degenerative arthritis of the lumbar spine with sciatica are 
not met as of January 6, 2010.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5242 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

Due to the nature of this claim regarding degenerative arthritis 
of the lumbar spine with sciatica, previously evaluated as 
mechanical back pain with muscle spasms, as it is specifically an 
appeal of the initial rating assigned in conjunction with the 
grant of service connection, adequate notice was not delivered 
prior to the initial assignment of the rating.  However, once 
service connection is granted, the claim is substantiated and 
prior notice defects are rendered non-prejudicial.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Thus, VA's duty to notify with 
respect to this lumbar spine claim has been satisfied.

Nonetheless, in April 2009, the AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim for 
a higher initial rating.  This notice provided the Veteran with 
the process by which disability ratings are determined, 
explaining that ratings are assigned from 0 to 100 percent, based 
on the rating schedule, depending on the nature and symptoms of 
the condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  In this case, service 
treatment records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claim and the Board finds that the examination provided 
to the Veteran is adequate for rating purposes as it includes 
objective evidence clearly reflecting the level of disability 
experienced by the Veteran and address the rating criteria.  
In this instance, the Veteran asserts that his condition has 
worsened since the time of the last examination for Compensation 
and Pension purposes; however, more recent medical treatment 
records present an adequate picture of the Veteran's worsening 
condition as recognized by the increased rating effective in 
January 2010.  See, e.g., Board hearing transcript, March 2010.  
In response to lay testimony provided by the Veteran, in addition 
to recent VA treatment records associated with the claims file, 
VA has already established staged ratings with an increased 
evaluation effective in January 2010.  Additional VA examination 
is found to be unnecessary at this time, as the Board is able to 
make an accurate assessment of the Veteran's current condition on 
the basis of the evidence currently of record, including medical 
evidence obtained since the last VA examination.  See, e.g., VA 
treatment records, April & January 2010.  The Veteran did not 
assert that his service-connected disability had worsened since 
the time of the treatment records in question which enabled the 
increase to a 40 percent rating.  Furthermore, these treatment 
records indicate the absence of ankylosis or other conditions 
which would allow for a current rating in excess of 40 percent.  
Thus, there is no indication that additional remand for 
examination, subsequent to the most recent treatment history of 
record, would serve any useful purpose.  See generally Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  In 
all, the duty to assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher evaluation for his service-connected 
degenerative arthritis of the lumbar spine with sciatica, 
currently evaluated as 40 percent disabling, and evaluated as 20 
percent disabling prior to January 6, 2010.  Disability 
evaluations are determined by application of VA's Schedule for 
Rating Disabilities, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for separate 
periods are available based on the facts found during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the 
instant case, staged ratings have been assigned based upon an 
apparent increase in severity of the service-connected 
disability.  

Service connection was initially established for mechanical back 
pain with muscle spasms by rating decision in April 2006 under 
diagnostic code 5237 applicable to lumbosacral strain.  Current 
evaluations in effect for the Veteran's service-connected lumbar 
spine disability, now rephrased as degenerative arthritis of the 
lumbar spine with sciatica, are 20 percent prior to January 6, 
2010, and 40 percent thereafter under diagnostic code 5242 
applicable to degenerative arthritis of the spine.  See Rating 
decisions, August 2010 & April 2006; see also 38 C.F.R. § 4.71a.  

In pertinent part, the General Rating Formula for Diseases and 
Injuries of the Spine provides a 20 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 percent 
disability rating is assigned for unfavorable ankylosis of the 
entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  Id. at Note 2.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss  due to pain and weakness 
causing additional disability beyond  that reflected on range of 
motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination. 

Prior to January 6, 2010

The Veteran underwent knee surgery during his active military 
service and experienced post-operative gait disturbance.  
Subsequent to his knee surgery, he developed and was treated for 
persistent low back pain.  Service treatment records.  The 
Veteran underwent an initial VA Compensation & Pension 
examination in December 2005, approximately two months following 
discharge from his last period of active duty service.  At that 
time, he reported that his low back pain had been present for 
approximately nine months and was both localized and constant.  
The Veteran described the pain as aching, sharp, and sticking in 
nature and considered the pain to be at 7 on a scale from 1 to 
10, with 10 being the worst pain.  He reported that he was able 
to continue to function with medication in the form of 800 
milligrams of Motrin, and that he was not incapacitated and did 
not lose time from work.  Instead, his functional impairment 
included limitation of distance walking and decreased endurance 
for bending, sitting, and standing.  VA examination, December 
2005.  

There were no complaints of radiating pain on movement.  Muscle 
spasm was present in the bilateral low thoracic and lumbar 
paraspinalis.  No tenderness was noted.  There were bilateral 
negative straight leg raising tests.  Demonstrated range of 
motion of the thoracolumbar spine included 70 degrees of forward 
flexion, full extension at 30 degrees, 20 degrees of right 
lateral flexion, 30 degrees of left lateral flexion, and 20 
degrees of rotation bilaterally.  The examiner noted finding no 
sign of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  The examiner noted that the Veteran's 
joint function was additionally limited by fatigue, lack of 
endurance, and primarily pain after repetitive use, but could not 
determination the limitation of motion attributable to such in 
terms of degrees.  Id.  

Subsequently, upon additional examination in May 2009, the 
Veteran reported constant pain in the lower left back with pain 
that travels "down [the] left leg and buttock."  He also 
reported experiencing stiffness, but no numbness or loss of 
bladder or bowel control.  The examiner found no evidence of 
radiating pain on movement.  Muscle spasm was absent.  There was 
noted tenderness.  Straight leg raising tests were negative 
bilaterally and there was no ankylosis of the lumbar spine.  
There were no signs of lumbar intervertebral disc syndrome with 
chronic and permanent nerve root involvement found.  VA 
examination, May 2009.  

At the time of this examination, demonstrated range of motion of 
the thoracolumbar spine included 55 degrees of forward flexion, 
20 degrees of extension, and 20 degrees of lateral flexion and 
rotation bilaterally.  Id.  

In consideration of the foregoing, as limitation of motion of the 
thoracolumbar spine was demonstrated upon examination, ankylosis 
or fixation of the spine was not present.  Therefore, evaluations 
at 100 and 50 percent are precluded as these ratings provide 
exclusively for evaluation based upon ankylosis, which is 
fixation or the absence of movement of a given joint.  See VA 
examinations, May 2009 & December 2005; see also Dorland's 
Illustrated Medical Dictionary 94 (31st ed. 2007) (defining 
ankylosis).  Similarly, a 40 percent evaluation is not warranted 
as that rating is dependent upon ankylosis or forward flexion of 
30 degrees or less.  38 C.F.R. § 4.71a.  At no time prior to 
January 6, 2010 does the Veteran demonstrate a limitation of 
motion of 30 degrees or less, as required by the next higher 
evaluation of 40 percent.  As such, there is no schedular basis 
for an evaluation in excess of 20 percent for the Veteran's 
service-connected lumbar spine disability.  

Furthermore, at the time of the May 2009 examination, although 
the Veteran's range of motion was additionally limited by pain, 
there was no additional limitation in degree.  Also, at the time 
of the December 2005 examination, the Veteran demonstrated 70 
degrees of forward flexion, and although the range of motion was 
noted to be additionally limited by pain and other factors, there 
was no evidence that such limitation was significant enough to 
cause additional loss of at least 40 degrees as would be required 
to reach the level of impairment contemplated by the rating 
schedule for an evaluation of 40 percent or greater, i.e. 30 
degrees of forward flexion or less.  As such, the Board finds 
that an additional evaluation based upon the holding of DeLuca v. 
Brown is not warranted prior to January 6, 2010.

The Board has also considered the applicability of a potential 
alternate rating schedule based upon incapacitating episodes due 
to intervertebral disc syndrome.  However, this is not applicable 
in the instant case as examiners have consistently found no sighs 
of lumbar intervertebral disc syndrome with chronic and permanent 
nerve root involvement, and the Veteran reports no 
incapacitation.  VA examinations, May 2009 & December 2005.  

Finally, although the Veteran is shown to have subjectively 
complained of pain radiating into the left leg at the time of the 
May 2009 examination, there is no evidence of associated 
objective neurologic abnormality on this or the former 
examination.  Id.  The May 2009 examiner explicitly states that 
examination reveals no evidence of radiating pain on movement.  
Therefore, a separate rating for neurologic symptoms is not 
warranted prior to January 6, 2010, as objective evidence of 
neurological manifestations is required.  38 C.F.R. § 4.71a, DC 
5237, Note (1).

As of January 6, 2010

Under the General Rating Formula, the only available ratings in 
excess of the currently assigned 40 percent are applicable for 
unfavorable ankylosis of the entire thoracolumbar spine, or 
ankylosis of the spine in its entirety.  During the present 
appeal, the Veteran underwent most recent VA examination of the 
spine in May 2009, at which time he exhibited 55 degrees of 
forward flexion.  Subsequent VA treatment records reveal a 
reduction in range of motion, limited to 30 degrees of forward 
flexion and zero degrees of extension, secondary to pain.  VA 
treatment, January 2010.  On this basis, the rating for the 
Veteran's service-connected lumbar spine disability was increased 
to 40 percent.  Nonetheless, although range of motion has 
decreased, as there is still some motion of the thoracolumbar 
spine, a schedular rating in excess of 40 percent is not 
warranted at this time as ankylosis or bony fixation of the spine 
is required for a rating greater than that presently assigned.  

Even considering the potential for additional functional loss due 
to pain, lack of endurance, or other factors, there is no 
evidence showing that such limitation would be equivalent to 
ankylosis or fixation of the joint in question.  Thus, any 
functional loss experienced by the Veteran is not shown to be 
consistent with the next higher rating criteria at 50 percent for 
unfavorable ankylosis of the entire thoracolumbar spine.  As 
such, additional rating under DeLuca or 38 C.F.R. § 4.45 is not 
warranted.     

The Board has also considered the stipulation that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 1 
(2009).  Here, the Veteran described pain radiating into the left 
leg in May 2009, and pain radiating into the right leg in January 
2010.  VA examination, May 2009; VA treatment record, January 
2010.  However, an electromyogram (EMG) study was explicitly 
noted to be normal, apparently correcting a contemporaneous 
notation of EMG possibly positive for mild acute right L5 
radiculopathy.  VA treatment record, September 2009 (showing in 
addendum that EMG was normal despite earlier report of mild 
positive findings).  Thus, there is no credible evidence of 
objectively identified neurologic abnormality in this case, and a 
separate evaluation for such is not warranted.  Id.  

In addition, intervertebral disc syndrome may be rated either 
under the previously described rating criteria found in the 
General Formula, or on the total duration of incapacitating 
episodes found under the Formula for Rating Intervertebral Disc 
Syndrome on Incapacitating Episodes in 38 C.F.R. § 4.71a.  
Whichever method results in the higher evaluation is to be 
applied.  Notably, the term "incapacitating episode" is defined 
for VA purposes as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2010).  
Here, there is no evidence of record that the Veteran has been 
prescribed bed rest by a physician during the instant appellate 
period, and upon most recent examination the examiner noted zero 
incapacitating episodes during the past 12 month period.  VA 
examination, May 2009.  In the absence of incapacitating 
episodes, this alternate rating mechanism for IVDS is 
inapplicable.  

Given the foregoing, the Board finds no method by which an 
additional evaluation is warranted either before or since January 
6, 2010.  

Lastly, in reaching the above decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were raised 
by the appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  As such, referral 
for an extraschedular rating is not warranted in this instance.  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2010), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable.  In this regard, recent physical therapy 
consultation reports reflect that the Veteran continues full-time 
employment as a truck driver.  VA treatment record, April 2010.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted at this time.


ORDER

An initial rating in excess of 20 percent for degenerative 
arthritis of the lumbar spine with sciatica, prior to January 6, 
2010, is denied.  

An initial rating in excess of 40 percent for degenerative 
arthritis of the lumbar spine with sciatica, as of January 6, 
2010, is denied.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


